SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1428
KA 10-00155
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL A. CADY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, THE WOLFORD LAW FIRM,
LLP (JAMES A. HOBBS OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered January 19, 2010. Defendant was
resentenced upon his conviction of criminal possession of a weapon in
the second degree (two counts) and criminal possession of a weapon in
the third degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously vacated.

     Same Memorandum as in People v Cady ([appeal No. 1] ___ AD3d ___
[Feb. 1, 2013]).




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court